DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities: In line 2, “an interior of the bag” should be --the interior of the bag--. 
Claim 37 is objected to because of the following informalities: In line 2, “an interior of the bag” should be --the interior of the bag--.
Claim 43 is objected to because of the following informalities: In line 24, “a semi-rigid base” should be --the semi-rigid base--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 21 recites the limitation “an interior closure device configured to substantially close the storage compartment” in line 15. However, the specification merely describes the use of an interior closure device (235) once (paragraph 44). Additionally, the specification does not describe and the figures (14a, 14c) do not depict the interior closure device as substantially closing the storage compartment. The specification also discloses that the opening can be closed with a zipper and other various sealing devices (paragraph 31). However, the specification does not describe such sealing devices as being interior closure devices and the figures do not depict any other sealing devices. 
Accordingly, the claim fails to comply with the written description requirement. 
Claim 23 recites the limitation “a second material is configured to surround an upper inner circumference of an interior of the bag, and wherein the interior device is attached to the second upper material”. However, the specification only describes and depicts a top tape fabric (501) configured to surround an upper outer circumference at the upper portion of the outer shell (FIG. 15). The specification does not describe, depict or suggest a second upper material surrounding an upper inner circumference or that the interior closure device is attached to the second upper material. 

Accordingly, the claims fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33, 40, 41 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “an outer shell defining a sidewall, an upper portion, a rim, an opening, a front, a back and a lower portion” in lines 2-3. However, the claim fails to define a relationship between the sidewall, the front and the back. The specification also fails to adequately support and define any relationship between a sidewall, a front and a back. Accordingly, the language of the claim creates confusion and thus, renders the intended structure of the outer shell unclear. 
For the purpose of examination, the outer shell will be considered to comprise a sidewall that defines a top, an opening, a front and a back. 
Claim 26 recites the limitation “a bottom perimeter” in line 26. However, claim 21, from which claim 26 depends, already defines a lower portion defining a lower 
Claims 40 and 48 recite the same limitation in line 2 and thus, are rendered indefinite for the same reasons provided above with respect to claim 26. 
Accordingly, for the purpose of examination, the bottom perimeter and the lower circumference will be considered to be structurally equivalent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28-32, 35-38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et al. (US 2015/0225164 A1, hereinafter Seiders) in view of Adelman (US 2010/0084443 A1) and Hollingsworth (US 4,826,060 A).
Regarding claim 21, Seiders teaches a bag comprising:
an outer shell (501) comprising a sidewall defining an upper portion, a rim, an opening, a front, a back, and a lower portion, the upper portion defining an upper circumference of the bag, the lower portion defining a lower circumference of the bag (FIG. 1A-2, 8A, 8B), 
wherein the outer shell is flexible, and

a plurality of carry straps (210), wherein the plurality of carry straps includes a pair of upper straps such that the bag can be carried in a first position;
a semi-rigid base (215/400/505) defining a bottom of the bag,
wherein the outer shell and the semi-rigid base form a storage compartment (504) configured for the storage of contents, and the semi-rigid base is configured to maintain the bag upright with or without contents in the storage compartment (paragraph 25), and
wherein the opening is configured to allow access to the storage compartment (FIG. 3C);
an interior closure device (301) configured to substantially close the storage compartment; and
a top binding (paragraph 53) forming the rim and following the upper circumference at the upper portion of the outer shell (paragraphs 23-27, 31-45 and FIG. 1A-5B, 8A, 8B).
Seiders fails to teach the plurality of carry straps further including a pair of lower straps attached to the upper straps such that the bag can be carried in the first position and in a second position. Adelman teaches an analogous bag comprising an outer flexible shell and a plurality of carry straps including a pair of upper straps (26) that can be carried in a first position. Adelman further teaches that it is known and desirable in the prior art to additionally provide the bag with a pair of lower straps (24) attached to the upper straps such that the bag can be carried in the first position and in a second 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seiders by additionally providing a pair of lower straps attached to the upper straps such that the bag can be carried in the first position and in a second position, as taught by Adelman, in order to make carrying the bag comfortable and easy by offering a choice of lengths.
Seiders also fails to teach a first upper material configured to surround the upper circumference at the upper portion of the outer shell. Hollingsworth teaches an analogous bag comprising an outer flexible shell (18), a plurality of carry straps (64, 82), and a closure device (52, 54, 60, 62) configured to substantially close a storage compartment. Hollingsworth further teaches that it is known and desirable in the prior art to provide the bag with a first upper material (36) configured to surround an upper circumference at an upper portion of the outer shell in order to reinforce the upper portion of the bag (column 2 line 56-60 and Fig. 2-6, 8). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seiders by additionally providing a first upper material configured to surround the upper circumference at the upper portion of the outer shell, as taught by Hollingsworth, such that the top binding follows an upper portion of the first upper material, in order to reinforce the upper portion of the bag. 
Regarding claim 22, Seiders as modified by Adelman and Hollingsworth teaches the bag of claim 21 above, wherein the interior closure device is secured to an upper 
Regarding claim 23, Seiders as modified by Adelman and Hollingsworth teaches the bag of claim 22 above, wherein a second upper material (300/501a) is configured to surround an upper inner circumference of the interior of the bag, and wherein the interior closure device is attached to the second upper material (Seiders: paragraphs 42, 43, 56 and FIG. 5A, 5B).
Regarding claim 24, Seiders as modified by Adelman and Hollingsworth teaches the bag of claim 23 above, wherein the first upper material is secured to the outer shell with stitching (Hollingsworth: column 2 line 56-60 and Fig. 2-6, 8).
Regarding claim 28, Seiders as modified by Adelman and Hollingsworth teaches the bag of claim 21 above, wherein a logo or name is embossed on the semi-rigid base (Seiders: paragraph 31).
Regarding claim 29, Seiders as modified by Adelman and Hollingsworth teaches the bag of claim 22 above, wherein the outer shell further includes a logo or name patch (Seiders: paragraph 44).
Regarding claim 30, Seiders as modified by Adelman and Hollingsworth teaches the bag of claim 21 above, wherein a height of the bag is defined from a bottom of the semi-rigid base to the opening, but fails to teach the height of the bag being at least 38 cm. However, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the bag of Seiders in order to obtain the height as claimed, as a change in size is not 
Regarding claim 31, Seiders as modified by Adelman and Hollingsworth teaches the bag of claim 30 above, wherein the semi-rigid base further comprises a length and a width, wherein the length is at least 46 cm (Seiders: paragraph 26).
Regarding claim 32, Seiders as modified by Adelman and Hollingsworth teaches the bag of claim 21 above, wherein the pair of upper straps are configured as shoulder carry straps and the pair of lower straps are configured as hand carry straps (Adelman: paragraph 24 and FIG. 1-4, 5B, 5C, 6B, 8B, 11B).
Regarding claim 35, Seiders teaches a method for forming a bag comprising:
forming an outer shell (501) with a vertically extending a seam (217), and wherein the outer shell comprises a sidewall defining an upper portion, a rim, an opening, a front, and a back, and the upper portion defining an upper circumference of the bag (FIG. 1A-2, 8A, 8B), wherein the outer shell is flexible;
forming a plurality of straps comprising a first pair of straps (210) configured for shoulder carrying;
forming a semi-rigid base (215/400/505) defining a bottom and a bottom length of the bag, wherein the outer shell and the semi-rigid base form a storage compartment (504), and wherein the opening is configured to allow access to the storage compartment;
providing an interior closure device (301) configured to close the storage compartment; and 

Seiders fails to teach the plurality of straps further including a second pair of straps configured for hand carrying, wherein a first strap of the second pair of straps is attached to a first strap of the first pair of straps and a second strap of the second pair of straps is attached to a second strap of the first pair of straps. Adelman teaches an analogous bag and method of forming comprising providing an outer flexible shell and providing a plurality of straps including a first pair of straps (26) configured for shoulder carrying. Adelman further teaches that it is known and desirable in the prior art to additionally provide the bag with a second pair of straps (24) configured for hand carrying, wherein a first strap of the second pair of straps is attached to a first strap of the first pair of straps and a second strap of the second pair of straps is attached to a second strap of the first pair of straps such that the bag offers a choice of lengths to make carrying the bag comfortable and easy (paragraph 24 and FIG. 1-4, 5B, 5C, 6B, 8B, 11B).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seiders by additionally forming and providing a second pair of straps configured for hand carrying, wherein a first strap of the second pair of straps is attached to a first strap of the first pair of straps and a second strap of the second pair of straps is attached to a second strap of the first pair of straps, as taught by Adelman, in order to make carrying the bag comfortable and easy by offering a choice of lengths.
Seiders also fails to teach forming a first upper material configured to follow the upper circumference of the outer shell. Hollingsworth teaches an analogous bag and method comprising forming an outer flexible shell (18), forming a plurality of straps (64, 82), and providing an interior closure device (52, 54, 60, 62) configured to close a storage compartment. Hollingsworth further teaches that it is known and desirable in the prior art to form and provide the bag with a first upper material (36) configured to follow the upper circumference of the outer shell in order to reinforce an upper portion of the bag (column 2 line 56-60 and Fig. 2-6, 8). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seiders by additionally forming and providing a first upper material configured to follow the upper circumference of the outer shell, as taught by Hollingsworth, such that the top binding follows an upper portion of the first upper material, in order to reinforce the upper portion of the bag. 
Regarding claim 36, Seiders as modified by Adelman and Hollingsworth teaches the method of claim 35 above, wherein the interior closure device is secured to an upper portion of an interior of the bag with stitching (Seiders: paragraphs 42, 43, 56 and FIG. 5A, 5B).
Regarding claim 37, Seiders as modified by Adelman and Hollingsworth teaches the method of claim 36 above, wherein a second upper material (300/501a) is configured to surround an upper inner circumference of the interior of the bag, and wherein the interior closure device is attached to the second upper material (Seiders: paragraphs 42, 43, 56 and FIG. 5A, 5B).
Regarding claim 38, Seiders as modified by Adelman and Hollingsworth teaches the method of claim 37 above, wherein the first upper material is secured to the outer shell with stitching (Hollingsworth: column 2 line 56-60 and Fig. 2-6, 8).
Regarding claim 42, Seiders as modified by Adelman and Hollingsworth teaches the method of claim 35 above, further comprising embossing a logo or name on the semi-rigid base (Seiders: paragraph 31).	 
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders in view of Adelman and Hollingsworth, as applied to claim 24 above, and further in view of Workman (US 4,537,313 A).
Regarding claim 25, Seiders as modified by Adelman and Hollingsworth teaches the bag of claim 24 above, but fails to teach the top binding comprising nylon. Workman teaches that it is known in the prior art to provide a binding material around a seam in order to provide finishing and structural stiffening and further teaches that nylon is a known binding material in the prior art (column 2 lines 45-47). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seiders by specifically providing a nylon binding material, as taught by Workman, as it is a known binding material in the prior art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 26, Seiders as modified by Adelman, Hollingsworth and Workman teaches the bag of claim 25 above, wherein the outer shell further comprises 
Regarding claim 27, Seiders as modified by Adelman, Hollingsworth and Workman teaches the bag of claim 26 above, wherein the bottom material is attached to the outer shell and the semi-rigid base (Hollingsworth: Fig. 6) but fails to teach the bottom material being a TPU coated nylon. However, Seiders teaches that TPU coated nylon is a desirable material as it is waterproof (paragraph 57). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found a TPU coated nylon to be an obvious and desirable material for the bottom material of Seiders as it would desirably provide a waterproof covering over the connection between the base and the outer shell and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Seiders in view of Adelman and Hollingsworth, as applied to claim 32 above, and further in view of Pruchnicki et al. (US 2007/0274613 A1, hereinafter Pruchnicki).
Regarding claim 33, Seiders as modified by Adelman and Hollingsworth teaches the bag of claim 32 above, but fails to teach the outer shell being generally collapsible down to the semi-rigid base for storage and transport. Pruchnicki teaches an analogous bag comprising an outer shell, a plurality of handles, a base and an interior closure device. Pruchnicki further teaches that it is known and desirable to configure the bag and outer shell such that it is generally collapsible down to the base such that the bag is 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the outer shell of Seiders such that it is generally collapsible down to the semi-rigid base, as taught by Pruchnicki, so that the bag is capable of being collapsed to a convenient side for storage and transportation. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Seiders in view of Imber (US 2,954,891 A) and Adelman. 
Regarding claim 34, Seiders teaches a bag comprising:
an outer shell (501) defining an opening, a front and a back;
a semi-rigid base (215/400/505), wherein a bottom material (1013) covers a portion of the outer shell and is configured to wrap around a bottom perimeter of the outer shell (FIG. 8A, 8B);
a storage compartment (504) formed by the outer shell and the semi-rigid base;
a plurality of straps comprising a first pair of straps (210) configured for shoulder carrying, 
wherein the first pair of straps define a first length above the opening of the bag when the first pair of straps are in an extended position above the opening of the bag, 
	wherein the first pair of straps define an upper handle, and

Seiders fails to teach the semi-rigid base being compression molded; however, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983). 
 Seiders fails to teach a base outer shell covering the semi-rigid base and the bottom material additionally covering a portion of the base outer shell. Imber teaches an analogous bag comprising an outer shell (10/16), a semi-rigid base (42), and a bottom material (18) covering a portion of the outer shell and configured to wrap around a bottom perimeter of the outer shell. Imber further teaches that it is known in the prior art to additionally provide the bag with a base outer shell (21) of a plastic material covering the semi-rigid base and to configure the bottom material to additionally cover a portion of the base outer shell in order to form a bag that is moisture and dirt resistant, that can be easily cleaned, and that can resist wear and withstand rough handling and hard usage (column 1 lines 51-62, column 2 lines 58-62).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seiders by additionally providing a base outer shell that covers the semi-rigid base and by configuring the bottom material to additionally cover a portion of the base outer shell, as taught by Imber, in order to form a bag that is moisture and dirt resistant, that can be easily cleaned, and that can resist wear and withstand rough handling and hard usage.
Seiders also fails to teach the plurality of straps further including a second pair of straps configured for hand carrying, wherein a first strap of the second pair of straps is attached to a first strap of the first pair of straps and a second strap of the second pair of straps is attached to a second strap of the first pair of straps, wherein the first pair of straps are configured to remain above a horizontal plane of the semi-rigid base when the bag is carried by the second pair of straps, wherein the second pair of straps are attached below a midpoint along the first length of the first pair of straps when the first pair of straps are in the extended position above the opening of the bag, wherein the second pair of straps define a lower handle, wherein a distance between the upper handle and the lower handle is a second length when the first pair of straps are in the extended position above the opening of the bag and the second pair of straps are in an extended position above the opening of the bag, the second length being less than the first length, wherein the second length is less than the bag height of the bag, and wherein a length of the second pair of straps when in the extended position above the opening of the bag is less than the bag height.
Adelman teaches an analogous bag comprising an outer shell defining an opening, a front and a back, a base, and a plurality of straps including a first pair of 
Adelman further teaches that it is known and desirable in the prior art to additionally provide the bag with a second pair of straps (24) configured for hand carrying in order to offer a user a choice of carrying strap lengths to make carrying the bag comfortable and easy, wherein a first strap of the second pair of straps is attached to a first strap of the first pair of straps and a second strap of the second pair of straps is attached to a second strap of the first pair of straps, wherein the first pair of straps are configured to remain above a horizontal plane of the base when the bag is carried by the second pair of straps, wherein the second pair of straps are attached below a midpoint along the first length of the first pair of straps when the first pair of straps are in the extended position above the opening of the bag, wherein the second pair of straps define a lower handle, wherein a distance between the upper handle and the lower handle is a second length when the first pair of straps are in the extended position above the opening of the bag and the second pair of straps are in an extended position above the opening of the bag, the second length being less than the first length, wherein the second length is less than the bag height of the bag, and wherein a length of the second pair of straps when in the extended position above the opening of the bag is less than the bag height (paragraph 24 and FIG. 1-4, 5B, 5C, 6B, 8B, 11B).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seiders by additionally .
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders in view of Adelman and Hollingsworth, as applied to claim 38 above, and further in view of Workman.
Regarding claim 39, Seiders as modified by Adelman and Hollingsworth teaches the method of claim 38 above, but fails to teach the top binding comprising nylon. Workman teaches that it is known in the prior art to provide a binding material around a 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seiders by specifically providing a nylon binding material, as taught by Workman, as it is a known binding material in the prior art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 40, Seiders as modified by Adelman, Hollingsworth and Workman teaches the method of claim 39 above, wherein the outer shell further comprises a bottom material (1013) configured to wrap around a bottom perimeter of the outer shell and a portion of the semi-rigid base (Seiders: paragraph 45 and FIG. 8A, 8B and Hollingsworth: Fig. 6).
Regarding claim 41, Seiders as modified by Adelman, Hollingsworth and Workman teaches the method of claim 40 above, wherein the bottom material is attached to the outer shell and the semi-rigid base (Hollingsworth: Fig. 6) but fails to teach the bottom material being a TPU coated nylon. However, Seiders teaches that TPU coated nylon is a desirable material as it is waterproof (paragraph 57). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found a TPU coated nylon to be an obvious and desirable material for the bottom material of Seiders as it would desirably provide a waterproof covering over the connection between the base and the outer shell and as it has been held to be within the general skill of a worker in the art to select a known .
Claims 43-50 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders in view of Adelman, Hollingsworth and Mauro (US 2016/0083147 A1).
Regarding claim 43, Seiders teaches a bag comprising:
an outer shell (501) comprising a sidewall defining an upper portion, a rim, an opening, a front, a back, and a bottom portion, the upper portion defining an upper circumference of the bag, the bottom portion defining a lower circumference of the bag (FIG. 1A-2, 8A, 8B), and 
a semi-rigid base (215/400/505) defining a bottom of the bag; 
wherein the outer shell is flexible,
wherein the outer shell comprises a vertically extending seam (217),
wherein the outer shell and the semi-rigid base form a storage compartment (504) configured for the storage of contents, and the semi-rigid base is configured to maintain the bag upright with or without contents in the storage compartment (paragraph 25), and
wherein the opening to configured to allow access to the storage compartment (FIG. 3C); 
a plurality of straps comprising a first pair of straps (210) configured for shoulder carrying, 
wherein the first pair of straps define a first length above the opening of the bag when the first pair of straps are in an extended position above the opening of the bag,

wherein the first length is less than a height of the bag; 
a closure device (301) configured to close the storage compartment; and
the rim having an upper binding (paragraph 53) following the upper circumference at the upper portion of the outer shell (paragraphs 23-27, 31-45 and FIG. 1A-5B, 8A, 8B).
Seiders fails to teach the plurality of straps further including a second pair of straps configured for hand carrying, wherein a first strap of the second pair of straps is attached to a first strap of the first pair of straps and a second strap of the second pair of straps is attached to a second strap of the first pair of straps, wherein the first pair of straps are configured to remain above a horizontal plane of the semi-rigid base when the bag is carried by the second pair of straps, wherein the second pair of straps are positioned below a midpoint along the first length of the first pair of straps when the first pair of straps are in the extended position above the opening of the bag, wherein the second pair of straps define a lower handle, wherein a distance between the upper handle and the lower handle is a second length, the second length being less than the first length, and wherein the second length is less than the bag height of the bag. 
Adelman teaches an analogous bag comprising an outer shell defining an opening, a front and a back, a base, and a plurality of straps including a first pair of straps (26) configured for shoulder carrying, wherein the first pair of straps define a first length above the opening of the bag when the first pair of straps are in an extended position above the opening of the bag, and wherein the first pair of straps define an upper handle.
Adelman further teaches that it is known and desirable in the prior art to additionally provide the bag with a second pair of straps (24) configured for hand carrying, wherein a first strap of the second pair of straps is attached to a first strap of the first pair of straps and a second strap of the second pair of straps is attached to a second strap of the first pair of straps, wherein the first pair of straps are configured to remain above a horizontal plane of the semi-rigid base when the bag is carried by the second pair of straps, wherein the second pair of straps are positioned below a midpoint along the first length of the first pair of straps when the first pair of straps are in the extended position above the opening of the bag, wherein the second pair of straps define a lower handle, wherein a distance between the upper handle and the lower handle is a second length, the second length being less than the first length, and wherein the second length is less than the bag height of the bag (paragraph 24 and FIG. 1-4, 5B, 5C, 6B, 8B, 11B).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seiders by additionally providing a second pair of straps configured for hand carrying, wherein a first strap of the second pair of straps is attached to a first strap of the first pair of straps and a second strap of the second pair of straps is attached to a second strap of the first pair of straps, wherein the first pair of straps are configured to remain above a horizontal plane of the semi-rigid base when the bag is carried by the second pair of straps, wherein the second pair of straps are positioned below a midpoint along the first length of the first pair of straps when the first pair of straps are in the extended position above the opening of the bag, wherein the second pair of straps define a lower handle, wherein a 
Seiders also fails to teach a first upper material configured to surround the upper circumference at the upper portion of the outer shell. Hollingsworth teaches an analogous bag comprising an outer flexible shell (18), a plurality of carry straps (64, 82), and a closure device (52, 54, 60, 62) configured to substantially close a storage compartment. Hollingsworth further teaches that it is known and desirable in the prior art to provide the bag with a first upper material (36) configured to surround an upper circumference at an upper portion of the outer shell in order to reinforce the upper portion of the bag (column 2 line 56-60 and Fig. 2-6, 8). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seiders by additionally providing a first upper material configured to surround the upper circumference at the upper portion of the outer shell, as taught by Hollingsworth, such that the upper binding follows an upper portion of the upper material, in order to reinforce the upper portion of the bag. 
Further, Seiders fails to teach an inner pocket coupled to an interior wall of the storage compartment, wherein the inner pocket comprises a sidewall and a zipper, and wherein the sidewall of the inner pocket is configured to be water resistant. Mauro teaches an analogous bag comprising an outer shell that forms a storage compartment and a plurality of straps and further teaches that it is known and desirable in the prior art 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seiders by providing an inner pocket coupled to an interior wall of the storage compartment, wherein the inner pocket comprises a sidewall and a zipper, and wherein the sidewall of the inner pocket is configured to be water resistant, as taught by Mauro, for storing and protecting smaller items.  
Regarding claim 44, Seiders as modified by Adelman, Hollingsworth and Mauro teaches the bag of claim 43 above, wherein the semi-rigid base includes an embossed a logo or name is embossed on a bottom surface of the semi-rigid base (Seiders: paragraph 31).
Regarding claim 45, Seiders as modified by Adelman, Hollingsworth and Mauro teaches the bag of claim 44 above, wherein the outer shell further includes a logo or name patch (Seiders: paragraph 44).
Regarding claim 46, Seiders as modified by Adelman, Hollingsworth and Mauro teaches the bag of claim 43 above, wherein at least one of the first pair of straps further includes at least one nylon webbing loop positioned at a bottom portion of the strap, and wherein the at least one nylon webbing loop is configured to the attachment of items (Seiders: paragraphs 36, 38 and FIG. 2).
Regarding claim 47, Seiders as modified by Adelman, Hollingsworth and Mauro teaches the bag of claim 46 above, wherein a bottle opener is attached to the at least one nylon loop (Seiders: paragraph 36).
Regarding claim 48, Seiders as modified by Adelman, Hollingsworth and Mauro teaches the bag of claim 43 above, wherein the outer shell further comprises a bottom material (1013) configured to wrap around a bottom perimeter of the outer shell and a portion of the semi-rigid base (Seiders: paragraph 45 and FIG. 8A, 8B).
Regarding claim 49, Seiders as modified by Adelman, Hollingsworth and Mauro teaches the bag of claim 43 above, wherein the closure device further comprises excess material and a clamp configured to seal the opening (Seiders: paragraph 43).
Regarding claim 50, Seiders as modified by Adelman, Hollingsworth and Mauro teaches the bag of claim 43 above, wherein the outer shell is substantially water resistant (Seiders: paragraph 24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINA K ATTEL/           Examiner, Art Unit 3734          

/JES F PASCUA/           Primary Examiner, Art Unit 3734